UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) xDefinitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 Western Sizzlin Corporation (Name of Registrant as Specified in Its Charter) (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: WESTERN SIZZLIN CORPORATION July 15, Dear Fellow Stockholder: You are cordially invited to attend the 2009 Annual Meeting of Stockholders of Western Sizzlin Corporation (the “Company”) to be held at the NASDAQ Marketsite located at 4 Times Square (Broadway at the corner of 43rd Street), New York, New York 10036, on Thursday, August 13, 2009 at 2:00 p.m. local time.The Notice of Annual Meeting and Proxy Statement accompanying this letter describe the business to be transacted at the meeting. The Board of Directors appreciates and encourages stockholder participation in the Company’s affairs and we hope you can attend in person.Whether or not you plan to attend the meeting, it is important that your shares be represented.Therefore, please sign, date, and mail the enclosed proxy at your earliest convenience. Sincerely, /s/ Sardar Biglari Sardar Biglari Chairman of the Board Notice of Annual Meeting of Stockholders of WESTERN SIZZLIN CORPORATION July 15, TO THE STOCKHOLDERS: NOTICE IS HEREBY GIVEN that the 2009 Annual Meeting of Stockholders of Western Sizzlin Corporation, a Delaware corporation (the “Company”), will be held on Thursday, August 13, 2009 at 2:00 p.m. local time, at the NASDAQ Marketsite located at 4
